DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “a waste reservoir connected to the second fluid assembly for conveying the waste removed from the fluid” (emphasis added). Although explicit antecedent basis for “the waste” is not provided, it is understood that fluid processed by the bioprocessing system would necessarily comprise at least one waste product that could be removed. Nonetheless, it is recommended to recite “waste” rather than “the waste” for clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one tubing tail configuration for connection to a sampling terminus in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites wherein the interconnect line valve is for providing selective fluid communication between at least the second bioreactor line of the first bioreactor vessel and the second fluid assembly. However, the specification states that the “interconnect line valve 452 provides for fluid communication between the first fluid assembly 440 and the second fluid assembly 444” (para. 114) rather than between the second bioreactor line and the second fluid assembly. Furthermore, the drawings do not indicate that fluid passes through the interconnect line valve (452) from the second fluid assembly (444) as it travels to the second bioreactor line (434) (see Fig. 3). Therefore, support is not present for this valve controlling fluid communication between the second bioreactor line and the second fluid assembly.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first fluid assembly having a first fluid assembly line connected to a first port of a first bioreactor vessel though a first bioreactor line of a first bioreactor vessel” (emphasis added). It is not immediately clear that the second recitation of the first bioreactor vessel is referring to the same structure as the first recitation. It is recommended to amend the claim to read ““a first fluid assembly having a first fluid assembly line connected to a first port of a first bioreactor vessel though a first bioreactor line of the first bioreactor vessel”. For the purpose of examination on the merits, the Examiner will interpret the second recitation as referring to the same first bioreactor vessel as the first recitation. 
The term "high dynamic range pump" in claim 11 is a relative term which renders the claim indefinite.  The term "high dynamic range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a standard for .
Dependent claims are rejected for the same reasoning as the base claim(s) upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tijsterman (US Patent Application Publication 2015/0299644) in view of Antwiler (US Patent Application Publication 2010/0144037).
Regarding claim 1, Tijsterman discloses a bioprocessing system (para. 29) (Fig. 1, sheet 1 of 3) comprising:
a first fluid assembly (first media feed 16, see annotated Fig. 1, below) (para. 29) having a first fluid assembly line connected to a first port of a first bioreactor vessel through a first bioreactor line of the first bioreactor vessel (bioreactor 2) (para. 29-30, 32-35) (see also annotated Fig. 1);
a second fluid assembly (second media feed 16, see annotated Fig. 1) having a second line connected to a second port of the first bioreactor vessel (para. 29-30, 32-35) (see also annotated Fig. 1);
an interconnect line (see annotated Fig. 1) for providing fluid communication between the first fluid assembly and the second fluid assembly (the interconnect line is in fluid communication with all media supplies 16, see para. 29-30, 32-35, and would therefore be fully capable of providing fluid 
Tijsterman discloses a single line connecting the second fluid assembly to the first bioreactor rather than a second fluid assembly line connected through a second bioreactor line, and Tijsterman is silent as to a first bioreactor line valve and second bioreactor line valve as claimed.
As to the claimed second fluid assembly line/second bioreactor line, Antwiler discloses that it was known in the art to provide intermediate structures between a media source and a bioreactor receiving media from the media source. For example, Antwiler discloses a media bag having a line connected directly thereto, various intermediate structures such as pumps, chambers, and temperature sensors connected downstream from the media bag line, and a bioreactor line connected downstream of the intermediate structures, thereby allowing media from the media bag to be processed by the intermediate structures prior to delivery into the bioreactor (para. 25-35) (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the second fluid assembly disclosed by Tijsterman to have a second fluid assembly line connected to the second port of the first bioreactor vessel through a second bioreactor line of the first bioreactor vessel, based on the teachings of Antwiler, as such a two-lined configuration would allow an intermediate structure such as a temperature sensor to be placed between the second fluid assembly and the bioreactor, thereby allowing advantageously media to be examined or processed prior to introduction into the bioreactor.
As to the claimed valves, Antwiler discloses a bioreactor system, as discussed above, comprising various lines leading into the bioreactor and respective valves for providing selective fluid communication on those lines (para. 25-35) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide each of the first and second bioreactor lines with a 

    PNG
    media_image1.png
    880
    1092
    media_image1.png
    Greyscale

Regarding claim 2, Tijsterman discloses wherein the interconnect line is connected to the second bioreactor line of the first bioreactor vessel, the first bioreactor line, and the first fluid assembly line (see annotated Fig. 1).
Tijsterman is silent as to the interconnect line including an interconnect line valve for providing selective fluid communication between at last the second bioreactor line of the first bioreactor vessel and the second fluid assembly.
However, the prior art combination teaches providing a valve on various lines for providing selective fluid communication, as set forth above. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to equip the interconnect line with a valve for providing 
Regarding claim 12, Tijsterman discloses wherein the system further comprises a filtration line (see line comprising filter 22) in fluid communication with the interconnect line and the first bioreactor line of the first bioreactor vessel (see annotated Fig. 1); and a filter (22) positioned along the filtration line (para. 54) (Fig. 1). 
Regarding claim 18, Tijsterman discloses wherein:
the first fluid assembly line of the first fluid assembly is further connected to a first port of a second bioreactor vessel (bioreactor 1) through a line (para. 29-30, 32-35) (see also annotated Fig. 1, below); and
wherein the second fluid assembly line of the second fluid assembly is connected to a second port of the second bioreactor vessel through a second bioreactor line of the second bioreactor vessel (para. 29-30, 32-35) (see also annotated Fig. 1, below).
Tijsterman discloses that the first fluid assembly line of the first fluid assembly is directly connected to the first port of the second bioreactor vessel rather than via a first bioreactor line of the second bioreactor vessel (see annotated Fig. 1), and Tijsterman is silent as to a first bioreactor line valve and second bioreactor line valve as claimed.
However, it would have been obvious to modify the first fluid assembly to be connected to the second bioreactor via a first bioreactor line of the second bioreactor, based on the teachings of Antwiler discussed in the rejection of claim 1, above, e.g., to allow an intermediate structure such as a temperature sensor to be placed between the first fluid assembly line of the first fluid assembly and the first bioreactor line of the second bioreactor, thereby allowing advantageously media to be examined or monitored prior to downstream processing.

Furthermore, Antwiler teaches the use of valves for providing selective fluid communication, as discussed above, and it would have been obvious to provide each of the first and second bioreactor lines of the second bioreactor vessel with a respective valve for providing selective fluid communication in order to meter a desired amount of media into the bioreactor for processing therein. 

    PNG
    media_image2.png
    880
    1354
    media_image2.png
    Greyscale

Regarding claim 19, Tijsterman teaches wherein the interconnect line provides for fluid communication between the second bioreactor line of the second bioreactor vessel and the first bioreactor line of the second bioreactor vessel (as both lines of the second bioreactor vessel can provide fluid to the interconnect line, see annotated Fig. 1). 
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tijsterman (US Patent Application Publication 2015/0299644) in view of Antwiler (US Patent Application Publication 2010/0144037) as applied to claim 1, above, and in further view of Ramakrishna et al. (US Patent Application Publication 2019/0388855).
Regarding claim 3, Tijsterman discloses wherein each of the first and second fluid assembly comprises a media container for feeding culture media to the first bioreactor (para. 29).
Tijsterman is silent as to each assembly comprising a plurality of tubing tails, each tubing tail being configured for connection to one of a plurality of reservoirs as claimed. 
	Ramakrishna et al. discloses a bioprocessing system (100) (para. 26) (Figs. 1-3, sheets 1-3 of 8) comprising first and second (10’, 10’’) fluid assemblies for delivering culture media to a bioreactor (para. 26-28). The first fluid assembly (10’) comprises a plurality of tubing tails (called conduits) (para. 33) (Fig. 3a), each tubing tail configured for connection to one of a plurality of first reservoirs (11, 12) (para. 33). The second fluid assembly (10’’) similarly comprises a plurality of tubing tails (called conduits) (para. 33) (Fig. 3a), each tubing tail configured for connection to one of a plurality of second reservoirs (13, 14) (para. 33). This configuration allows each fluid assembly to deliver different media types (one from each reservoir) to the bioreactor thereby allowing for greater customization of conditions suitable for cell culture in the bioreactor (para. 2-5, 33).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the first and second fluid assemblies disclosed by 
	Regarding claim 4, Tijsterman in view of Ramakrishna et al. teaches each fluid assembly comprising tubing tails, as set forth above, wherein each tubing tail includes a tubing tail valve (e.g. 21’, 22’, 23’, 24’) for controlling flow of a fluid from a respective reservoir (para. 34) (Fig. 3c). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tijsterman (US Patent Application Publication 2015/0299644) in view of Antwiler (US Patent Application Publication 2010/0144037) as applied to claim 1, above, and in further view of Griffin et al. (US Patent Application Publication 2016/0123848).
Regarding claim 5, Tijsterman discloses wherein the interconnect line (see annotated Fig. 1) is configured to deliver clarified cell culture to a bioreactor for continued culture with fresh media (para. 29-30, 32-35). The interconnect line is in fluid communication with the second port of the first bioreactor vessel (see annotated Fig. 1). 
Tijsterman is silent as to the system comprising a sampling assembly including a sampling assembly line providing for fluid communication between the sampling assembly and the second port of the first bioreactor vessel. 
Griffin et al. discloses that “it is often desirable to monitor the cell culture process” (para. 3). Griffin et al. further discloses a sampling assembly (300) (para. 74) (Figs. 3-7, sheets 3-7 of 7) comprising a sampling assembly line (306) in fluid communication with cell culture vessel (304) (para. 74) and a sampling kit (330) connected to the sampling assembly line via a sub-conduit (336) (para. 78), the 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system disclosed by Tijsterman to comprise a sampling assembly including a sampling assembly line for obtaining a sample for monitoring (and specifically comprising a sampling kit connected to the sampling assembly line via a sub-conduit), based on the teachings of Griffin et al., in order to allow a sample of culture fluid to be monitored to ensure that culture processes are proceeding as desired. It would have been further obvious to connect such a sampling assembly to the interconnect line disclosed by Tijsterman, as the skilled artisan would have been motivated to monitor culture fluid to ensure that the clarified culture is suitable for further culturing with fresh media prior to redelivery into the bioreactor via the interconnect line. It is noted that such an assembly would provide for fluid communication between the sampling assembly and the second port of the bioreactor vessel, as the interconnect line, and therefore the sampling assembly line connected thereto, is in fluid communication with the second port of the first bioreactor vessel. 
Regarding claim 7, Tijsterman in view of Griffin et al. teaches the sampling assembly including at least one sub-conduit (reads on a tubing tail configuration) for connection to a sampling kit (reads on a sampling terminus), as set forth above. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tijsterman (US Patent Application Publication 2015/0299644) in view of Antwiler (US Patent Application Publication 2010/0144037) and Griffin et al. (US Patent Application Publication 2016/0123848) as applied to claim 5, above, and in further view of Andersen et al. (US Patent Application Publication 2015/0166945).
Regarding claim 17, Tijsterman discloses maintaining environmental conditions within the bioreactor for the maintenance of cell culture, including maintaining a level of oxygen within the 
Tijsterman is silent as to a sterile air source line as claimed.
Andersen et al. discloses a bioreactor (para. 49) (Fig. 1) comprising a sterile air source line including a sterile air source line valve for selectively controlling a flow of sterile air from a sterile air source (para. 57). The sterile air source line connected to the bioreactor so as to provide sterile air therein thereby minimizing the risk of contamination of culture media (para. 57) (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bioreactor system taught by Tijsterman to comprise a sterile air source line including a sterile air source line valve for selectively controlling a flow of sterile air from a sterile air source, based on the teachings of Andersen et al., in order to provide a source of air for the maintenance of cell culture processes while avoiding contamination of the culture. Furthermore, it would have been obvious to connect such a line to the interconnect line such that sterile air is provided thereto, as the interconnect line feeds a bioreactor for conducting cell culture, as discussed above. 

Allowable Subject Matter
Claims 6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 defines that the sampling assembly is connected to the interconnect line intermediate the second bioreactor line valve and the first bioreactor line valve. Although Tijsterman discloses wherein the interconnect line can provide fluid communication between the first and second bioreactor lines, Tijsterman is silent as to the interconnect line, and thus a sampling assembly connected thereto, 
Claim 8 defines that the system comprises a bidirectional first pump located along the first fluid assembly line and configured to initiate a flow of fluid between the first fluid assembly and the first bioreactor vessel, and between the first fluid assembly and the second fluid assembly. Tijsterman discloses a bidirectional first pump (para. 30-35); however, the pump is provided on the interconnect line rather than along the first fluid assembly line (see annotated Fig. a), and Tijsterman does not contemplate a pump configured to initiate a flow of fluid between the first fluid assembly and the second fluid assembly. Claims 9-11 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US Patent Application Publication 2015/0158907) is directed to a bioprocessing system comprising an interconnect line between two fluid modules and a bidirectional pump for initiating a reversible flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799